Citation Nr: 9925600	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  97-10 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to October 31, 1995, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to July 
1972 and on active duty for training from November 1982 to 
January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1. The veteran contacted the RO on October 31, 1995, and 
indicated that he sought VA compensation for PTSD; his 
initial application for compensation was received by VA in 
November 1995.

2. In a rating decision dated in April 1996, the RO granted 
service connection for PTSD and evaluated it as 10 percent 
disabling, effective from October 31, 1995.

3. By an April 1997 rating action, the schedular criteria for 
the veteran's PTSD was increased from 10 percent to 30 
percent disabling, effective from October 31, 1995.

4. By a rating decision dated in August 1998, the veteran's 
30 percent evaluation for PTSD was increased to 100 
percent disabling, effective from October 31, 1995.


CONCLUSION OF LAW

The criteria for an effective date prior to October 31, 1995, 
for service connection for PTSD, have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.114(a), 
3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that a determination as to whether 
the appellant has submitted a well-grounded claim need not be 
addressed.  The concept of well grounded applies to the 
character of the evidence presented by a claimant.  For 
purposes of this decision, as there is no dispute as to the 
evidence, but only to the law and its meaning, the concept of 
well grounded is not found to be applicable.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Factual Background:  The facts in this case are not in 
dispute.

A review of the service medical records shows that the 
veteran did not complain of or receive treatment for 
psychiatric symptomatology during his first period of service 
and his May 1972 separation examination shows that he was 
psychiatrically normal upon clinical evaluation.  Similarly, 
a May 1981 Report of Medical Examination for "enlistment in 
guard" and a May 1982 Report of Medical Examination for 
enlistment show that the veteran was psychiatrically normal 
upon clinical evaluation.

A VA Form 119, Report of Contact, reflects that the veteran 
contacted VA by telephone on October 31, 1995, and indicated 
his interest in seeking VA compensation for PTSD.  A notation 
on the Report of Contact reflects that he was provided a VA 
Form 21-526, Veteran's Application for Compensation or 
Pension.  The veteran completed this application and returned 
it to the RO in November 1995.  With his application the 
veteran also submitted various documents, including service 
documents dated from March 1983 to January 1984.  These 
service documents reflect that the veteran sought treatment 
in March 1983 because he was experiencing difficulty getting 
along with his wife and in his job.  The examiner noted that 
the veteran presented with symptoms consistent with chronic 
PTSD which was "specific to his service in the RVN (Republic 
of Vietnam) as an infantry soldier."

A VA psychiatric examination completed in January 1996 
resulted in a diagnosis of PTSD due to traumatic combat 
experience.

By a rating decision dated in April 1996, the RO granted 
service connection for PTSD and evaluated it as 10 percent 
disabling, effective from October 31, 1995.

In December 1996, the veteran notified the RO that his PTSD 
was more disabling than reflected by the 10 percent 
evaluation which had been assigned.  He further reported that 
he had served one continuous year of combat duty in Vietnam 
for which he was awarded a Combat Infantryman Badge, Vietnam 
Service Medal, and Vietnam Campaign Medal.  The veteran 
recalled that he had been suffering from PTSD since his 
return from Vietnam in 1972.  Thus, he claimed that he was 
entitled to compensation for PTSD from the time of his 
discharge from service, in June 1972, until December 1995, 
when he began to receive compensation.  Additionally, the 
veteran stated that, in June 1995, he learned for the first 
time that the Federal Government was compensating veterans 
with "mental service related disabilities."

In his April 1997 Appeal to Board of Veterans' Appeals, VA 
Form 9, the veteran stressed that he was diagnosed with 
moderate to severe PTSD in 1983, fourteen years previously.

By an April 1997 rating action, the schedular criteria for 
the veteran's PTSD was increased from 10 percent to 30 
percent disabling, effective from October 31, 1995.

A May 1997 Report of Contact reflects that the veteran was 
contacted by telephone and he indicated that he was not 
satisfied with the 30 percent increased evaluation for PTSD.

By a rating decision dated in August 1998, the veteran's 30 
percent evaluation for PTSD was increased to 100 percent 
disabling, effective from October 31, 1995.

In October 1998, the veteran notified the RO that he 
disagreed with the effective date of the 100 percent rating 
for PTSD.  He claimed that, inasmuch as he was formally 
diagnosed with PTSD as far back as 1983, the 100 percent 
rating should also be effective from 1983.

Relevant Law and Regulations:  The effective date for an 
award of direct service connection is the day following 
separation from active service or the date entitlement arose, 
whichever is later, if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. 5110(b)(1); 38 C.F.R. 
3.400(b)(2)(i).

However, 38 U.S.C.A. § 5110(g) authorizes an exception to 
that rule.  Specifically, section 5110(g) provides that the 
effective date of an award of, or increase in, compensation 
"pursuant to any Act or administrative issue . . . shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue."  The statute goes on to authorize retroactive 
payments for up to one year prior to the date of claim or the 
date of administrative determination of entitlement, 
whichever is earlier.  

VA's implementing regulation, 38 C.F.R. § 3.114(a), further 
states that a claimant cannot receive retroactive payment 
based on a prospectively effective liberalizing law or a 
liberalizing VA issue unless the evidence establishes that 
"the claimant met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA issue and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement."  The Court has 
noted that this requirement fulfills the intent of 
section 5110(g) with regard to laws or issues that are 
effective prospectively.  See McCay v. Brown, 9 Vet. 
App. 183, 187-88 (1996).

The diagnosis of PTSD, Diagnostic Code 9411, was added to the 
Rating Schedule effective April 11, 1980, the date of 
approval of the regulatory amendment by the Administrator of 
Veterans Affairs.  See 45 Fed. Reg. 26,326 (1980).  Prior to 
that time, VA had rated traumatic neurosis as an anxiety 
disorder and, pursuant to then-existing regulations, see 
former 38 C.F.R. §§ 4.125 and 4.126 (1979), had based its 
psychiatric evaluations on the standards of the second (1968) 
edition of DSM (DSM-II).  DSM-II made no reference to delayed 
onset of anxiety neurosis.  DSM-III, at 237, on the other 
hand, specifically noted that the symptoms of the new 
diagnostic category, PTSD, could "emerge after a latency 
period of months or years following the trauma."

In a precedential opinion, VA General Counsel concluded that 
the addition of PTSD to the Rating Schedule in 1980 was a 
liberalizing VA issuance for purposes of 38 C.F.R. § 
3.114(a).  However, it was emphasized that an effective date 
prior to the date of claim could not be assigned under 
section 3.114(a) unless the claimant met all eligibility 
criteria for the liberalized benefit on April 11, 1980, the 
effective date of the regulatory amendment adding the 
diagnostic code for PTSD, and such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  VAOPGCPREC 26-
97 (July 16, 1997).

In this regard, the Board notes that the applicable statutory 
and regulatory provisions require that VA look to all 
communications from the appellant which may be interpreted as 
applications or claims -- formal and informal -- for 
benefits.  In particular, VA is required to identify and act 
on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 
3.400(o)(2), 3.155(a).  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).

Once a formal claim for compensation or pension has been 
allowed or compensation disallowed because the disability is 
not compensable the date of outpatient or hospital 
examination or admission to a VA or Service Department 
Hospital or a private hospital at authorized VA expense will 
be considered the date of claim.  38 C.F.R. § 3.157.

Analysis:  The record shows that, during his first period of 
service, the veteran served in the Republic of Vietnam and 
was awarded a Combat Infantryman Badge, Vietnam Service 
Medal, and Vietnam Campaign Medal in connection with this 
service.  He was discharged in July 1972.  The veteran began 
a period of active duty for training in November 1982 and was 
diagnosed with and treated for PTSD during his second period 
of service.  

The evidence of record reflects that the veteran's first 
contact with the VA with regard to his claim of entitlement 
to service connection for PTSD was by telephone on October 
31, 1995.  The veteran does not dispute that he was awarded 
an effective date for service-connected PTSD which dates to 
his initial filing of a claim for disability.  Pursuant to 
the provisions of 38 U.S.C.A. 5110(b)(1) and 38 C.F.R. 
3.400(b)(2)(i), the veteran is only entitled to benefits from 
the date of his claim, because he did not submit a claim for 
benefits within one year of his separation from service.

The veteran asserts entitlement to an earlier effective date 
based on the diagnosis of PTSD in 1983 while he was on active 
service.  It is asserted, in effect, that these records were 
constructively of record and constitute an "informal claim" 
for service connection for PTSD.  However, 38 U.S.C.A. § 
5101(a) (West 1991) provides in relevant part: 

A specific claim in the form prescribed 
by the Secretary . . . must be filed in 
order for benefits to be paid or 
furnished to any individual . . . .

(Emphasis added.)  Thus, an application must be filed.  See 
Wells v. Principi, 3 Vet.App. 307 (1992). 

The veteran alleges entitlement to an earlier effective date 
for his PTSD based on his 1983 treatment, which he, in 
effect, contends is an "informal claim" under 38 C.F.R. §§ 
3.155 and 3.157 (1992).  Section 3.155(a), of title 38 of the 
Code of Federal Regulations defines the term "informal 
claim": 

Any communication or action, indicating 
an intent to apply for . . . benefits 
under the laws administered by the [VA], 
from a claimant . . . may be considered 
an informal claim.  Such informal claim 
must identify the benefit sought.

(Emphasis added.)  The 1983 records do not satisfy the 
requirements for an informal claim for service connection for 
PTSD because the veteran was seeking medical treatment, and 
not compensation benefits.  Crawford v. Brown, 5 Vet. App. 
33, 35 (1993 ); Brannon v. West, 12 Vet. App. 32, 35 (1999).

An analysis of 38 C.F.R. § 3.157 indicates that this 
regulation does not benefit the veteran in his claim.  Under 
§ 3.157(a), a report of examination or hospitalization may be 
accepted as an informal claim for benefits if it meets the 
requirements of § 3.157(b).  38 C.F.R. § 3.157(b) provides: 

Once a formal claim for pension or 
compensation has been allowed or a formal 
claim for compensation disallowed for the 
reason that the service-connected 
disability is not compensable in degree, 
receipt of [evidence listed under (b)(1), 
(2), or (3)] will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen.

In the instant case there had not been a prior allowance or 
disallowance of a formal claim for compensation or pension.  
Therefore, the 1983 records can not be accepted as an 
informal claim under 38 C.F.R. § 3.157.

Finally, the Board has considered whether the provisions of 
38 C.F.R. § 3.114(a) may permit retroactive payments for up 
to one year prior to the date of claim.  However, an earlier 
effective date under these provisions is permitted only if it 
can be established that the veteran met all eligibility 
criteria for service connection for PTSD on April 11, 1980, 
and such eligibility is shown to exist continuously from that 
date to October 31, 1995, the date of his informal claim.  
VAOPGCPREC 26-97 (July 16, 1997).  

After careful review of all of the evidence of record, the 
Board finds that an effective date prior to October 31, 1995, 
is not warranted pursuant to the provisions of 38 C.F.R. 
§ 3.114(a) because the record contains no evidence that, as 
of the time of the liberalizing VA issue, the appellant had a 
diagnosis of PTSD, a main criterion for an award of service 
connection.  

Initially, it is noted that there is no indication of record, 
nor has the appellant contended, that he was diagnosed with 
PTSD prior to March 1983.  While lay statements from the 
veteran claim that he experienced psychiatric symptomatology 
following his separation from service in 1972, the record 
shows that the first time he sought professional medical 
treatment for his symptoms was in March 1983, during his 
second period of service.  Thus, in the absence of evidence 
showing a diagnosis of PTSD on or before April 11, 1980, an 
effective date prior to the date of receipt of his claim 
cannot be assigned under 38 C.F.R. § 3.114(a), since there 
would be no showing that the appellant met the eligibility 
criteria as of that date.  

The Board also acknowledges that a June 1983 service medical 
record notes that the veteran's PTSD was specific to his 
service in the Republic of Vietnam as an infantry soldier.  
However, the Board finds that a notation that the veteran's 
PTSD was specific to his service in the Republic of Vietnam, 
rendered more than eleven years after separation, is 
insufficient to establish that the appellant met all of the 
eligibility criteria for service connection for PTSD on April 
11, 1980, and that such eligibility existed continuously to 
the date of the claim.  Simply put, there is no indication 
that the appellant was examined by a medical professional and 
diagnosed with PTSD prior to March 1983.  Without a showing 
that the appellant was diagnosed with PTSD on or before April 
11, 1980, he is not shown to have met all the eligibility 
criteria as of that date and there is no basis for an earlier 
effective date under 38 C.F.R. § 3.114(a) and VAOPGCPREC 26-
97.

In reaching this decision, the Board has considered the 
arguments of the veteran to the effect that, in light of his 
spotty employment history and broken marriages, he has had 
PTSD since his separation from his first period of service.  
However, as the record does not establish that the appellant 
possesses a recognized degree of medical knowledge, his own 
opinions as to medical diagnoses are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, it follows 
that his statements and beliefs are not competent to 
establish an earlier effective date.

Additionally, it is noted that the veteran has stated that 
did not learn that the Federal Government was compensating 
veterans with "mental service related disabilities" until 
June 1995.  The Board has no reason to doubt that the veteran 
would have filed a claim of entitlement to service connection 
earlier, but that he did not because he was not aware that 
such benefits were available.  However, this argument may not 
form the basis for a finding of entitlement to an earlier 
effective date for service connection because such is not 
permissible under the applicable law and regulations.  The 
Supreme Court has held that everyone dealing with the 
Government is charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations.  Fed. Crop. Ins. 
Corp. v. Merrill, 332 U.S. 380 (1947); Morris v. Derwinski, 
1 Vet. App. 260 (1991).   

The Board thus finds that the proper effective date for the 
grant of service connection and award of disability 
compensation for PTSD, rated 100 percent disabling, is 
October 31, 1995, the date of receipt of the appellant's 
original claim for service connection.


ORDER

Entitlement to an effective date earlier than October 31, 
1995, for the awards of service connection for PTSD is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

